Citation Nr: 1041233	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-24 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for residuals of an avulsion fracture of the right ankle with 
posttraumatic arthritis, from October 26, 2005 through November 
1, 2009.  (A temporary total convalescence rating has been 
assigned, pursuant to 38 C.F.R. § 4.30, effective from November 
2, 2009 through February 28, 2010.)

2.  Entitlement to a disability rating in excess of 30 percent 
for a right ankle fusion, from March 1, 2010. 

3.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1966 to August 1968.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Procedural history 

The Veteran was originally granted service connection for 
residuals of a right ankle avulsion fracture in a February 1969 
rating decision.  A 10 percent disability rating was established.  

In October 2005, the Veteran filed a claim seeking, in part, 
entitlement to an increased disability rating for his service-
connected right ankle disability.  In the above-mentioned August 
2006 rating decision, the RO continued the 10 percent disability 
rating assigned to the Veteran's right ankle.  The Veteran has 
perfected an appeal of this issue. 

In April 2007, the RO increased the Veteran's right ankle 
disability rating to 20 percent, effective October 26, 2005.  The 
Veteran and his representative have indicated continued 
dissatisfaction with this disability rating in subsequent 
correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  

In November 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Acting Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In January 2010 the Board remanded the Veteran's claim for 
additional evidentiary development.  In a July 2010 rating 
decision, the AMC increased the Veteran's right ankle disability 
to 30 percent, effective March 1, 2010.  A supplemental statement 
of the case was issued in July 2010 by the VA Appeals Management 
Center (AMC), which continued the assigned staged disability 
ratings.  The case is once again before the Board. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010). 

Additionally received evidence

Subsequent to the July 2010 SSOC, the Veteran submitted a 
statement directly to the Board accompanied by a written waiver 
of consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

Remanded issue

The Board notes that the Veteran has alleged that he is no longer 
able to work due to his service-connected right ankle disability.   
See, e.g., an August 2001 statement, see also the May 2006 VA 
examination report.  Such a claim has not been developed by the 
RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  As such, the issue is 
now properly before the Board.  See Rice, supra; see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC in Washington, DC.


FINDINGS OF FACT

1.  From October 26, 2005 through November 1, 2009,  the 
Veteran's right ankle disability was manifested by pain, marked 
limitation of motion, and X-ray evidence of degenerative joint 
disease.

2.  A temporary total (100 percent) convalescence rating was 
assigned for the service-connected right ankle disability 
effective from November 2, 2009 through February 28, 2010.

3.  From November 2, 2009 to the present, the Veteran's right 
ankle disability has been manifested by ankylosis in a neutral 
position.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for the service-connected right ankle disability from October 26, 
2005 through November 1, 2009 have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 
5271 (2010).

2.  The criteria for a disability rating in excess of 30 percent 
for the service-connected right ankle disability from March 1, 
2010 to the present have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall concerns

In January 2010, the Board remanded this case in order to obtain 
the Veteran's records from the Social Security Administration, 
request he identify or submit any additional relevant treatment 
records, and schedule him for a VA examination.  The Veteran's 
claim was then to be readjudicated. 

The record reveals that the AMC requested the Veteran identify or 
submit any additional treatment records pertaining to his right 
ankle disability in a February 2010 letter.  The Veteran's 
records from the Social Security administration have been 
obtained and associated with his claims folder and he was 
provided with an additional VA examination in June 2010.  The 
claim was then readjudicated in the July 2010 SSOC.  Thus, the 
Board's remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in November 2005 and June 2008.  These letters informed the 
Veteran of what evidence was required to substantiate his 
increased rating claim and of his and VA's respective duties for 
obtaining evidence.  The June 2008 letter informed the Veteran as 
to the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess and requested 
he submit evidence describing how his disability effected his 
employment. 

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating such claims.  In 
particular, the record contains the Veteran's service treatment 
records, VA medical records, private treatment records, records 
from the Social Security Administration and VA examination 
reports.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in May 2006, February 
2008 and June 2010.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record, and pertinent to the 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board 
therefore concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2010). 
 
Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims. He exercised the option of a 
personal hearing and was afforded one in November 2009 as 
detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of an avulsion fracture of the right 
ankle with posttraumatic arthritis, from October 26, 2005 
through November 1, 2009.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown,  8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010). Disability of the 
musculoskeletal system is primarily the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. 38 C.F.R. § 4.40 
(2010).

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing. 38 C.F.R. 
§ 4.45 (2010).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Prior to November 2, 2009, the Veteran's right ankle disability 
was rated under Diagnostic Codes 5010-5003.  See 38 C.F.R. § 4.27 
(2010) [hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen].  The Board has considered 
whether another rating code is "more appropriate" than the one 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).
 
Diagnostic Code 5010 [arthritis due to trauma, substantiated by 
X-ray findings] instructs to rate as degenerative arthritis.  
Degenerative arthritis, [Diagnostic Code 5003] rates a disability 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, in 
this case Diagnostic Code 5271 [limitation of motion of the 
ankle].  As the evidence of record indicates that the Veteran has 
been diagnosed with arthritis of the right ankle, and limitation 
of motion is present, Diagnostic Code 5010, and by incorporation 
5003 and 5271 are therefore appropriate.  

The Board has considered Diagnostic Codes 5273 [malunion of the 
os calcis or astragalus] and 5274 [astragalectomy], however the 
evidence of record does not suggest that the Veteran's ankle 
disability has resulted in these disabilities and the use of 
these diagnostic codes is therefore not appropriate.  

In his August 2007 substantive appeal, the Veteran argued that 
his ankle disability should be rated as if the joint was fused 
because he wears an ankle brace.  Despite the Veteran's 
complaints, the Board notes that there is no evidence of record 
indicating that the Veteran's right ankle functional impairment 
comparable to ankylosis, even with consideration of additional 
functional impairment due to pain, including on repeated use.  
Specifically, while marked limitation of motion was present, the 
Veteran's ankle was not immobile due to disease, injury or 
surgical procedure prior to November 2, 2009.  See, e.g., the May 
2006 VA examination.  Diagnostic Codes 5270 and 5272 are 
therefore not applicable.  [Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992)].

The Board has also considered the application of Diagnostic Code 
5262 [tibia and fibula impairment], however, the competent 
evidence of record indicates that the Veteran had impairment of 
the tibio-talar joint.  There is no indication that the Veteran's 
tibia and fibula have been impaired. Diagnostic Code 5262 is 
therefore not appropriate. 

Specific rating criteria

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis. Diagnostic Code 5003 
specifies that degenerative arthritis established by X- ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or joints 
involved. In the absence of compensable limitation of motion, a 
10 percent rating may be assigned for arthritis with X-ray 
evidence of involvement of a major joint. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003 (2010).

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the ankle 
warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2010).

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just." See 38 
C.F.R. § 4.6 (2010).  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." Webster's New World Dictionary, 
Third College Edition (1988) 871. "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous." Id. 
at 828.

For purposes of VA compensation, normal dorsiflexion of the ankle 
is zero to 20 degrees and normal ankle plantar flexion is zero to 
45 degrees. See 38 C.F.R. § 4.71a, Plate II (2010).

Analysis 

Schedular rating

The Veteran is currently assigned a 20 percent disability rating 
under Diagnostic Code 5271. Twenty percent is the maximum rating 
under the applicable diagnostic code. As discussed above, other 
diagnostic codes afford ratings higher than 20 percent, but the 
medical evidence does not show that the required manifestations 
are present to warrant an evaluation greater than 20 percent 
under the relevant codes, i.e., the Veteran's ankle is not 
ankylosed during this time period.

Absent findings of ankylosis, an evaluation greater than 20 
percent cannot be warranted during this time period.



DeLuca consideration

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment caused by 
that disability. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable. In the instant 
case, the Veteran is receiving the maximum schedular rating 
allowable under the applicable diagnostic code. Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not 
for consideration in this case.

Hart considerations and Extraschedular evaluation 

In the interest of economy, the Board will address the Court's 
decision in Hart v. Mansfield, and the matter of referral of the 
Veteran's service-connected disability for consideration of 
extraschedular ratings in a common discussion below.

2.  Entitlement to a disability rating in excess of 30 
percent for a right ankle fusion, from March 1, 2010. 

Relevant law and regulations 

Assignment of diagnostic code

In granting an increased rating effective March 1, 2010, the AMC 
rated the Veteran's right ankle disability under Diagnostic Codes 
5010-5262.  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

The record indicates that the Veteran underwent surgery to have 
his ankle fused in November 2009.  The June 2010 VA examiner 
reported that the Veteran "had end-stage arthritis of his right 
ankle and he underwent the definitive surgical procedure of a 
right ankle fusion to treat that end-stage disease . . . he has 
successfully ankylosed his ankle joint as planned."  Since the 
Veteran underwent a right ankle fusion, Diagnostic Code 5262, 
which requires nonunion or malunion of the tibia and fibula is 
not appropriate. Specifically, as the ankle joint has been fused, 
there can be no malunion or nonunion.  Furthermore, as noted in 
the Board's discussion of the above issue, there was never any 
nonunion of the Veteran's tibia and fibula.   

With respect to Diagnostic Code 5010, the Veteran underwent 
surgery to fuse his ankle as treatment for his arthritis, 
Diagnostic Code 5010 [traumatic arthritis] is therefore no longer 
applicable as this disability no longer exists. 

In this case, the Board finds that Diagnostic Code 5270 
[ankylosis of the ankle] is appropriate because it pertains 
specifically to the disability at issue (an ankylosed right 
ankle) but also because it provides specific guidance as to how 
symptoms of this disability are to be evaluated.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate.  Accordingly, the 
Board concludes that Diagnostic Code 5270 is the most appropriate 
code to rate the Veteran's disability. 

Specific rating criteria

Under Diagnostic Code 5270 [ankylosis of the ankle], a 40 percent 
evaluation is warranted for ankylosis of an ankle in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity. A 30 percent rating is warranted for ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees. A 20 percent rating is warranted for 
ankylosis in plantar flexion less than 30 degrees. 



Analysis 

Schedular rating

The Veteran's right ankle disability has been assigned a 30 
percent disability rating effective March 1, 2010.  As noted 
above, in order to warrant an increased rating under Diagnostic 
Code 5270, the evidence must demonstrate that the Veteran's ankle 
is anklylosed in plantar flexion at 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity. 

The evidence of record indicates that the Veteran's right ankle 
has been fused in a neutral position, at zero degrees 
dorsiflexion and zero degrees plantar flexion.  See the June 2010 
VA examination.  The record does not indicate, and the Veteran 
does not contend, that there is any abduction, adduction, 
inversion or eversion deformity of the right ankle. 

Absent findings of ankylosis at a degree greater than 10 degrees 
dorsiflexion or 40 degrees plantar flexion, an evaluation greater 
than 30 degrees is not warranted during this time period.

Esteban considerations

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately. See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); Fanning 
v. Brown, 4 Vet. App. 225 (1993).

The record indicates that the Veteran's right ankle disability 
includes a 15 centimeter L-shaped scar over his distal fibula.  
He also has an additional 1 centimeter scar over his anterior 
ankle.  The scars are described as "well healed surgical scars" 
that are not tender and nonadherent.  The scars do not limit the 
Veteran's range of motion or exceed six square inches.  
Essentially, the Veteran's scars are asymptomatic and 
noncompensably disabling.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-7805.  Based on this record, the Board concludes that 
the evidence does not suggest that a separate disability 
pertaining to the scars is warranted.

Summary

The preponderance of the evidence is against an evaluation 
greater than 20 percent from October 26, 2005 through November 1, 
2009; and an evaluation greater than 30 percent beginning March 
1, 2010; there is no doubt to be resolved; and evaluations 
greater than 20 percent from October 26, 2005 through November 1, 
2009; and greater than 30 percent beginning March 1, 2010 are not 
warranted.

Hart considerations 

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- connected 
disability exhibited symptoms that would warrant different 
ratings. In reaching its conclusion, the Court observed that when 
a claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

The Veteran's service-connected right ankle disability has been 
rated as 10 percent disabling from August 10, 1968.  As noted in 
the Introduction, a 20 percent disability rating was awarded 
effective October 26, 2005, the date the Veteran filed his claim 
for an increased rating.  Therefore, the relevant time period 
under consideration is from October 2004 to the present.  

As described above, the Veteran is currently receiving the 
maximum disability rating allowable under Diagnostic Code 5271 
effective October 26, 2005. The evidence of record does not 
include any range of motion findings between October 26, 2004 and 
the date the Veteran filed his increased rating claim.  

The first evidence of record to describe the Veteran's right 
ankle range of motion comes from the May 2006 VA examination 
report which documented 15 out of 20 degrees of dorsiflexion and 
35 out of 40 degrees of plantar flexion.  The examiner indicated 
that repetitive motion did not result in any additional loss of 
motion.  Accordingly, while the Board is cognizant that the 
Veteran has indicated that he experienced pain in the years 
preceding his claim, the evidence of record does not indicate 
that a marked decrease in his right ankle's range of motion, even 
when accounting for Deluca factors, existed prior to October 26, 
2005. Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 10 percent 
prior to October 26, 2005 and the maximum 20 percent for from 
October 26, 2005 through November 1, 2009. 

With respect to the assigned 30 percent disability rating, the 
Veteran underwent surgery for his right ankle on November 2, 2009 
which resulted in ankylosis of the joint.  At no point was the 
Veteran's joint ankylosed prior to this surgery.  Accordingly, a 
30 percent disability rating is not warranted prior to November 
2, 2009. 

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the April 2007 Statement of the Case 
(SOC) and appears to have considered the regulation in the 
Veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for the 
increased disability at issue.  

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected right 
ankle disability.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his right ankle disability. 

With respect to employment, the evidence of record indicates that 
the Veteran is no longer able to work in his auto body repair 
shop.  See the June 2010 VA examination.   While the Board 
acknowledges that the Veteran is no longer able to continue in 
his previous line of work, the fact that the Veteran is currently 
unemployed is not determinative. The ultimate question is whether 
the Veteran, because of his service-connected disability, is 
incapable of performing the physical and mental acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In this case there is no medical evidence that the Veteran's 
right ankle disability would have marked interference with 
employment.  See Van Hoose, supra [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired]. In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of any 
other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
residuals of an avulsion fracture of the right ankle with 
posttraumatic arthritis, from October 26, 2005 through November 
1, 2009, is denied.  

Entitlement to a disability rating in excess of 30 percent for a 
right ankle fusion, from March 1, 2010, is denied.




REMAND

3.  Entitlement to a TDIU.

After having carefully considered the Veteran's claim, and for 
reasons expressed immediately below, the Board finds that the 
Veteran's claim must be remanded for additional development.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is directed.

1. Review the claims file and ensure that all 
notification and development action required 
by the VCAA is completed.  In particular, the 
RO should ensure that notification is 
provided regarding requirements and 
development procedures necessary to 
substantiate a claim for TDIU. 

2.  Thereafter, VBA should arrange for a 
health care provider with appropriate 
experience to review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether it is at 
least as likely as not (50 percent 
probability or greater) that all of the 
Veteran's service-connected disabilities, 
considered in combination, render him 
unemployable.  If the reviewing health care 
provider finds that physical examination of 
the Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  A 
report should be prepared and associated with 
the Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed to be necessary, 
adjudicate the Veteran's claim of entitlement 
to TDIU. If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a SSOC and given an appropriate 
opportunity to respond. Thereafter, the case 
should be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


